Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Klein on 01-14-21.

The application has been amended as follows: 

1. (Previously amended) A sensor circuit comprising:
a first ring oscillator and a second ring oscillator, and a feedback loop coupled to said first and second ring oscillators such that currents in said first and second ring oscillators are equal or scaled and are determined by said feedback loop, wherein said first and second ring oscillators operate in a subthreshold region.

2. (Canceled) 

3. (Original) The sensor circuit according to claim 1, wherein at least one of said ring oscillators has a supply port supplied by at least one current source.
4. (Original) The sensor circuit according to claim 3, comprising a comparator configured to compare a frequency output of said at least one of said ring oscillators with a reference frequency to yield a measurement. 



6. (Original) The sensor circuit according to claim 1, wherein the first ring oscillator is coupled to a resistor at its positive supply port.

7. (Original) The sensor circuit according to claim 6, where said first ring oscillator is coupled at its positive supply port to a first node and the first node is coupled to a port of a resistor, whose second port is coupled to a second node, said second ring oscillator is coupled at its positive supply port to a third node, and said at least one current source comprises a first current source that supplies current to the second node and a second current source that supplies current to the third node.

8. (Currently amended) The sensor circuit according to claim 7, wherein the first and second current sources are PMOS transistors, whose sources are both coupled to a positive supply voltage, Vdd and whose drains are coupled to the second node and third node, respectively, and gate voltages of the PMOS transistors are coupled to a fourth node, and an amplifier has inputs coupled with the second and third node and an output coupled with the fourth node.

9. (Currently amended) The sensor circuit according to claim 3, wherein at least one frequency output of said at least one ring oscillator is input to a level shifter.

10. (Original) The sensor circuit according to claim 8, wherein an input node of the sensor circuit is initialized at a predetermined value in order to control start-up currents in the first and second current sources.

11. (Original) The sensor circuit according to claim 10, wherein said predetermined value is applied to the fourth node of the circuit and is determined by diode coupled devices.

12. (Currently amended) A sensor circuit comprising a first ring oscillator and a second ring oscillator wherein a current density of said second ring oscillator is a scaled multiple of a current density of said first ring oscillator, and wherein said first and second ring oscillators operate in a subthreshold region, and wherein said first and second ring oscillators operate in a subthreshold region.

13. (Original) The sensor circuit according to claim 12, wherein currents in said first and second ring oscillators are functions of temperature such that the sensor circuit functions as a temperature sensor.



15. (Currently amended) The sensor circuit according to claim 12, wherein a positive supply of said first ring oscillator is coupled to a first node  third node  the third node  a second node first and second nodes 

16. (Currently amended) The sensor circuit according to claim 15, wherein the first node second node the first node the second node 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849